DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
 
Response to Amendment
Claims 1, 3, 8, 10, 17, and 18 have been previously canceled.  Claims 19 and 20 are new.  Claims 2, 4-7, 9, 11-16, 19, and 20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 11 of Remarks:
Claim Rejections - 35 U.S.C. § 101

Claims 2, 4-7, 9, and 11-16 stand rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more. 

I. STEP 1 — The Claims Are Directed To A Statutory Category Under 35 U.S.C. § 101

As previously acknowledged, the pending claims are directed to at least one of the statutory categories of subject matter, i.e., process, machine, manufacture, or composition of matter. See Final Action, p. 12.

II. STEP 2A — The Claims Are Not Directed To An Abstract Idea

The 2019 PEG requires the examiner to conduct a two prong analysis under Step 2A, referenced in the PEG as “Prong One” and “Prong Two”.

(1) Step 2A, Prong One

As to Prong One, the 2019 Guidelines state as follows:

For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application. When evaluating Prong One, examiners are no longer to use the USPTO’s ‘‘Eligibility Quick Reference Sheet Identifying Abstract Ideas,”’ which has been superseded by this document.

That is, the 2019 PEG mandates that examiners consider under Step 2A, Prong 1, whether, in reference to specific limitations, a claim “recites a judicial exception.” The 2019 PEG requires examiners to determine if claims alleged to be directed to an abstract idea recite matter that falls within one of three groupings of subject matter: “mathematical concepts,” “certain methods of organizing human activity”; and “mental processes.” The October Update clarifies that “recites” means “sets forth or describes.”

The Final Action does not find or suggest that the pending claims sets forth or describes a mathematical concept or a mental process, but does appear that the claims are directed to a method of organizing human activity (1.e., an alleged fundamental economic principle or practice). Applicant respectfully 

First, while aspects of the currently pending claims describe steps or instructions by which a vendor may present an invoice and a buyer may make a payment to the vendor, Applicant respectfully disagrees that the particular and detailed manner recited in the claims for implementation are “fundamental.” That is, while it was generally known to present an invoice and make a payment, there is no evidence of any system that implements this system in the manner specifically recited in the claims. For example, claim 16 recites in part as follows:

A universal credit computer system (UCS) comprising:

one or more processors, configured to execute instructions:

to access a data repository, by the one or more processors, the data repository comprising:

data for a respective vendor financial account and identification data for a respective vendor financial institution for each of a first plurality of vendors that are registered with the universal credit system, including data on a respective ability of each of multiple of the vendor financial institutions to receive or not to receive for respective vendor financial accounts of the respective vendors image cash letter (ICL) credits directly from the universal credit system computer;

data for a respective buyer financial account and identification data for a respective buyer financial institution for each of a first plurality of buyers that are registered with the universal credit system; and network transfer data for a network of the vendor financial institutions;

to receive, by the one or more processors, a request from one of the buyers to send an approved credit amount on behalf of the one buyer to one of the vendors,

to access, by the one or more processors via the data repository, data on the buyer financial institution and the buyer financial account for the one buyer;

to access, by the one or more processors via the data repository, data on the vendor financial institution and the vendor financial account for the one vendor;

to generate, by the one or more processors, an image of a check drawn on the one buyer account based at least in part on the request from the one buyer and listing the approved credit amount and affixing a signature 

to determine, by the one or more processors accessing the data repository, the ability of the vendor financial institution of the one vendor to receive or not to receive ICL credits from the universal credit system for the vendor financial account of the one vendor;

to select, by the one or more processors, when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, one of from among a plurality of custodian financial institutions based on one or more parameters, each custodian financial institution holding a custodian ICL transfer account associated with the UCS computer;

to create, by the one or more processors, when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, an ICL based in part on the check, wherein the ICL includes the buyer account, the buyer financial institution, the custodian ICL transfer account selected associated with the UCS computer, and the approved credit amount... 
(Emphasis added) 

That is, the claims specify in detail how the universal credit computer system (UCS) implements transfer of funds using image cash letter (ICL) by, e.g., generating an image of a check or receiving an image of a check with a signature from a buyer, determining the ability of a vendor financial institution to receive or not to receive ICL credits, selecting each custodian financial institution holding a custodian ICL transfer account associated with a UCS computer, creating an ICL based in part on the check, and facilitating transfer of funds from the buyer. Thus, the claims are not directed to a “fundamental economic practice” such as those found ineligible in Alice.

A combination of abstract elements, even a detailed combination, is still abstract.  The above claim limitations are reciting abstract elements.

From MPEP 2106.04(a)(2) II A…
“The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’"). “


Therefore, processing a payment would be a fundamental economic practice as it is a building block or required for financial transactions and also long prevalent in the system of commerce.

Relying on the October 2019 Update: Subject Matter Eligibility, the Advisory Action indicates that “fundamental” is not necessarily used in the sense of being old or well-known, and that the rejection is based on “commercial interaction.” Applicant submits that neither the Final Action nor Advisory Action establishes how recitation of steps that may involve “commercial interaction” establishes that the claims as a whole are directed to a “fundamental economic practice.” In any event, any alleged economic practice described by the claims are integrated into a practical application as discussed below with respect to Prong Two.

The requirement is to determine if there are any abstract elements or limitations.  The Examiner maintains the claims recite abstract elements/limitations. 

(2) Step 2A, Prong Two

As to “Prong Two of Step 2A, the 2019 PEG state as follows:

In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the 

The 2019 Guidelines clarify that:

Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond. the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below.


The 2019 PEG emphasizes that “It is critical that examiners consider the claim as a whole when evaluating whether the judicial exception is meaningfully limited by integration into a practical application of the exception.” (Emphasis added.) The PEG explains that “Some elements may be enough on their own to meaningfully limit an exception, but other times it is the combination of elements that provide the practical application.” Importantly, “revised Step 2A does not evaluate whether an additional element is well-understood, routine, conventional activity.” Thus, the PEG states that “examiners are reminded that a claim that includes conventional elements may still integrate an exception into a practical application.”

Here, Applicant submits that the claims, considered as a whole, reflects an improvement in the functioning of a computer payment network. For example, as explained in the specification, prior invoicing systems generally require customized integration between the vendor and buyer. See specification, 44. When payment is due, conventional systems rely on integration with bank software platforms. Id. This integration is time consuming, manual and relies on sharing of information between vendors and buyers. Id. Even EIPP solutions lack standardization, resulting in substantial time and effort for implementation. Id., ¶¶6-7. The universal payment module according to the invention avoids these inefficiencies. Id., 924.

Respectfully, there is a difference between using computers to do what computer do and improving a computer itself.

The Advisory Action asserts that these features “is using computer technology problem of invoicing” and that “[t]here is no improvement to computer technology itself. Applicant respectfully disagrees. As noted in the previously submitted McMonagle Declaration, The claimed system “operate even when the vendor financial institution is not electronically set up to move an ICL credit coming in the reverse direction [as further dicussed in the Declaration] into the vendor account via a transfer to a special ICL transfer account associated with the claimed system.” McMonagle Decl., Par. 10. As Mr. McMonagle establishes, “The claimed operation provides a substantially instantaneous credit from a received buyer check into the vendor’s account in the reverse direction that has an ATM-like effect, but with an electronic credit transfer (not cash).” Id. Accordingly the claimed system (and corresponding media claims) as a whole dramatically improve efficiency as compared to prior systems.

The computer itself is not being improved, rather a business process.

From Applicant’s specification…
“In general, one aspect of the subject matter described in this specification can be embodied in methods for receiving an invoice associated with a buyer from a vendor that includes terms negotiated between the buyer and the vendor including an invoice amount. The invoice is sent to the buyer. A buyer financial institution and a buyer account associated with the buyer are determined. The vendor is not required to know the buyer financial institution and the buyer account. A check is received from the buyer to pay the invoice. The check includes a payment amount and a payee that is the vendor. A vendor financial institution and a vendor account associated with the vendor is determined. A custodian financial institution and a custodian account is determined. An image cash letter (ICL) is created based in part on the received check. The image cash letter includes the buyer account, the buyer financial institution, the custodian account, and the payment amount to transfer into the vendor account. The image cash letter is sent to the custodian financial institution to transfer the payment amount from the buyer account at the buyer financial institution into the custodian account. An automated clearing house (ACH) transfer of funds in the amount of the payment amount from the custodian account to the vendor account is initiated. Other implementations of this aspect include corresponding systems, apparatuses, and computer-readable media configured to perform the actions of the method.” [0010]

From paragraph [0044] cited earlier by Applicant…
“Once a buyer or vendor has synced their accounting data with the UPM, vendors
or buyers can quickly and efficiently obtain a snapshot of receivables or payables. In one implementation, the UPM-enabled system allows a vendor and/or buyer to see all of their outstanding invoices, the due date of the invoices, their buyers willingness to pay invoices early, and if so, the applicable discount that would be due. This allows a vendor or buyer to easily see the current cash flow due them, as well as the total amount of funds available for acceleration. For example, vendors can use this data to determine how best to access additional liquidity and how that will impact the vendor’s cash flow. As an additional example, a buyer can see all outstanding invoices that are to be paid and determine how best to pay the invoices. The various data can be presented in table format, in an image, in a graphical format, or in a calendar format.” [0044]

“Figure 9 is a block diagram of a computer system in accordance with an illustrative implementation. The computer system or computing device 900 can be used to implement the UPM. The computing system 900 includes a bus 905 or other communication component for communicating information and a processor 910 or processing circuit coupled to the bus 905 for processing information. The computing system 900 can also include one or more processors 910 or processing circuits coupled to the bus for processing information.” [00108]

The above is solving a business problem not a technical problem, using computers.  A benefit is so “vendors or buyers can quickly and efficiently obtain a snapshot of receivables or payables.”

Additionally, another advantage of the presently claimed invention is that it provides a specific way to synchronize both the buyer’s and vendor’s data. See, e.g., id., ¶¶45-46. This constitutes an improvement over conventional systems and is a practical application of any alleged abstract idea.


If Applicant has invented or improved synchronization technology, a technical explanation should be provided and the features claimed.  Synchronizing data appears to be taught and claimed at a high level of generality.

The Final Action alleges that “[s]ynchronization is claimed at a high level of generality, technology is not claimed (i.e. no technical explanation claimed), synchronization as taught is just syncing data (e.g. para. [0039]), and is not a specific improvement over prior art systems or improving the computer itself or other technology.” Final Action, p. 18. Applicant respectfully submits that this is factually incorrect and contrary to established law and Office policy as set forth in the PEG and October Update. The claims include very specific limitations that describe how data conflicts are resolved. For example, claim 16 recites:

to receive, by the one or more processors via synchronization with respective buyer accounting systems or via a web interface of the universal credit system, electronic notification of payment information comprising dates associated with payments for a plurality of invoices;

to indicate, by the one or more processors in a synchronization queue, that data changes are available to be synchronized into an accounting system of a respective buyer;



to compute, by the one or more processors, a hash of invoice amount fields in new data;

to compare, by the one or more processors, the computed hash with a hash of invoice amount fields in data of the accounting system of the respective buyer;

to determine, by the one or more processors, based on a result of the comparison, whether there is a conflict in values of the invoice amount fields between the new data and data of the accounting system of the buyer;

to, by the one or more processors, in response to determination that there is a conflict, resolve the conflict in the values of the invoice amount fields between the new data and the data of the accounting system of the buyer and determine resolved values of the invoice amount fields;

to integrate the new data into the accounting system of the respective buyer such that integrated data include both the resolved values of the invoice amount fields and values of fields other than invoice amount fields.

Thus, the claims explicitly require a specific means to synchronize data. As the 2019 PEG makes clear (based on current case law), the examiner must consider these elements both individually and as an ordered combination. It is improper for the Office to focus on only some elements of the claims in isolation, and ignore other elements as the specification somehow does not indicate how those elements are a specific improvement over prior art systems or improving the computer itself or other technology. Rather, the Supreme Court’s Alice decision and Office policy mandate that all claim elements must be considered in a patent eligibility analysis.

From above…

to receive, by the one or more processors via synchronization with respective buyer accounting systems or via a web interface of the universal credit system, electronic notification of payment information comprising dates associated with payments for a plurality of invoices;

in a synchronization queue, that data changes are available to be synchronized into an accounting system of a respective buyer;

to integrate the data changes indicated as available into the accounting system of the respective buyer when the respective buyer approves the synchronization or turns on auto synchronizing capabilities;

The above is using synchronization at a high level of generality and not improving technology itself.  If Applicant’s improvement over prior art systems is synchronizing data, there should be teaching as to what the technical improvement is.  There is no indication in Applicant’s disclosure that they are improving synchronization of data.

The Final Action also alleges that “[r]egarding hash, hash is just taught once in the disclosure and at a high level of generality (para. [0040]).” Final Action, p. 18. To clarify the record, the specification discloses use of a hash of data fields as one example of implementing data “synchronization.” Applicant notes that the specification refers in detail to (data) “synchronization” repeatedly in the specification. See specification, J] 29, 33-43 and 52-53. However, patent eligibility is not assessed by how many times a claim term appears in the specification. Rather, case law and current Office policy requires consideration of whether a feature, in isolation or as part of an ordinary combination, reflects a practical integration of an alleged judicial exception. Here, the claims integrate a particular, novel use of a hash of invoice amount fields. The claims are not directed to a new type of hash. Rather, the claims are drawn to specific computer implemented methods, systems, and computer readable media that utilize a hash of invoice amount fields in combination with the other claimed features in a novel and practical manner.

The Office provided guidance when there are questions as to an improvement to technology.  

MPEP 2106.05(a)…
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).”

From Applicant’s disclosure on syncing…
“…One advantage of syncing with the UPM-enabled system is that vendors are able to transmit invoice data (among other information) to all customers connected to the UPM enabled system without any meaningful changes to the business processes already designed to uniquely maximize their internal efficiency…” [0035]

From above “advantage of syncing… is that vendors are able to transmit invoice data… to all customers connected to the UPM enabled system without any meaningful changes to the business process…”

The above indicates an improvement to transmit an invoice to all customers (business process of transmitting invoices), but it is conclusory and without details of how synchronization technology itself is improved.

The pending claims additionally recite features to a novel credit system that can make use of credits instead of payments. For example, the claims recite as follows:

to create, by the one or more processors, when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, an ICL based in part on the check, wherein the ICL includes the buyer account, the buyer financial institution, the custodian ICL transfer account selected associated with the UCS computer, and the approved credit amount;

to create an image cash file including the ICL; 

to upload the image cash file periodically to the vendor financial institution; 

to process payment to the vendor financial institution using the ICL; 

to send electronically, by the one or more processors, when the vendor financial institution does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor and this vendor financial institution does not hold the custodian ICL transfer account selected associated with the UCS computer, the image cash letter with an image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in another of the vendor financial institutions, with instructions to initiate an electronic transfer of the credit from the custodian ICL transfer account selected to the vendor financial account in the vendor financial institution for the one vendor;

to send electronically, by the one or more processors, when it has been determined that the vendor financial institution does not have the ability to receive an ICL credit for the vendor financial account and the vendor financial institution does hold the custodian ICL transfer account selected associated with the UCS computer, the image cash letter with the image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in the vendor financial institution of the one vendor, with instructions to initiate an electronic transfer of the credit electronically from the custodian ICL transfer account selected to the vendor financial account for the one vendor,

(Emphasis added)

 
These operations do not reflect a conventional debit flow transaction (a pull transaction) where an image cash letter (ICL) is created by a vendor bank (bank of first deposit) in response to a payment check received from a buyer, with the ICL transmitted to the buyer bank to obtain a cash payment. The claimed operation reflects the opposite, where the ICL is being created by the claimed universal credit system in between the vendor bank and the buyer bank and with authorization of the buyer, and transmitted to the vendor bank (not from the vendor bank) to provide an immediate credit (not cash) into the vendor account. On receipt, the vendor bank then subsequently (in an operation that is not a part of the claimed process) creates a debit transaction (the standard pull transaction) to obtain the cash payment from the buyer bank.

Novel abstract claims are still abstract.

The Advisory Action alleges that these elements “are still abstract” and “solv[e] a business problem of payment between a buyer and vendor. Applicant respectfully disagrees. These features as a whole reflect a very specific solution that integrates the alleged abstract concept a practical application. For example, 

Novel business processes using a computer have been shown to be non-statutory.

The Advisory Action further alleges that the “practical application itself cannot be abstract.” However, as set forth above, the practical application involves a system that has significantly improved efficiency and flexibility as compared to prior solutions.

Because the claims integrate any alleged abstract idea into a practical application, they should be found to be patent eligible and the rejection under § 101 should be withdrawn. 

The rejection is respectfully maintained.  There is no indication of a technical improvement to synchronization or hashing technologies.  While using such technologies may provide advantages (e.g. transmitting invoices to all customers), there is no indication of an improvement to the technologies themselves.  If there is a benefit, it seems to be to a business process of transmitting invoices to all customers.


Ill. STEP 2B —-The Claimed Elements Amount To Significantly More Than The Alleged Abstract Idea

The 2019 Guidelines clarifies Step 2B as follows:

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.34 Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

With respect to this analysis, the 2019 Guidelines states that “. . . if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B.” Specifically, it states that:



As set forth previously, Applicant submits that the present claims provide system that facilitates payments between vendors and buyers in an entirely new and unconventional way. For example, the use of image cash letters in entirely unique and unconventional. The specific manner of synchronizing data recited in the claims, in combination with the other features of the claims, improves conventional systems by avoiding the need for expensive integration and avoids potential data entry errors. The claimed combinations of features are unconventional and includes an inventive concept.

The Advisory Action states that “there is no indication in the disclosure Applicant invented or improved either synchronization or hashing of data.” However, that is not what is required as to the Step 2B analysis. Rather, the issue is whether additional elements are used in combination in a manner that is unconventional. As explained, for example, in the McMonagle Declaration, the claims recite in detail a specific combination that is entirely unconventional.

A combination of abstract elements is still abstract.

Accordingly, it is respectfully requested that § 101 rejection of claims 2, 4-7, 9, and 11-16 be reconsidered and withdrawn.

The Examiner maintains the claims recite abstract elements.  A practical application and/or significantly more, therefore, needs to be claimed.  Based on the above response, the rejection is respectfully maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 2, 4-7, 9, 11-16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2, 4-7, 9, 11-16, 19, and 20 are directed to a product or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified product Claim 15 as the claim that represents the claimed invention for analysis and is similar to system Claim 16.  Claim 15 recites the limitations of:
A non-transitory computer-readable medium having instructions stored thereon for operating, when executed by one or more processors of a universal credit system (UCS) computer, the instructions comprising:
instructions to access a data repository, by the one or more processors, the data repository comprising:
data for a respective vendor financial account and identification data for a respective vendor financial institution for each of a first plurality of vendors that are registered with the universal credit system, including data on a respective ability of each of multiple of the vendor financial institutions to receive or not to receive for respective vendor financial accounts of the respective vendors image cash letter (ICL) credits directly from the universal credit system computer;
data for a respective buyer financial account and identification data for a respective buyer financial institution for each of a first plurality of buyers that are registered with the universal credit system; and
network transfer data for a network of the vendor financial institutions; 
instructions to receive, by the one or more processors, a request from one of the buyers to send an approved credit amount on behalf of the one buyer to one of the vendors;
instructions to access, by the one or more processors via the data repository, data on the buyer financial institution and the buyer financial account for the one buyer;
instructions to access, by the one or more processors via the data repository, data on the vendor financial institution and the vendor financial account for the one vendor;
instructions to generate, by the one or more processors, an image of a check drawn on the one buyer account based at least in part on the request from the one buyer and listing the approved credit amount and affixing a signature of the one buyer to the check, or receiving, by the one or more processors, an image of a check with the signature from the one buyer drawn on the one buyer account;
instructions to determine, by the one or more processors accessing the data repository, the ability of the vendor financial institution of the one vendor to receive or not to receive ICL credits from the universal credit system for the vendor financial account of the one vendor;
 select, when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor, one of from among a plurality of custodian financial institutions based on one or more parameters, each custodian financial institution holding a custodian ICL transfer account associated with the UCS computer;
instructions to create, by the one or more processors, when it has been determined that the vendor financial institution of the one vendor does not have the ability to receive an ICL credit, directly for the vendor financial account of the one vendor, an ICL based in part on the check, wherein the ICL includes the buyer account, the buyer financial institution, the custodian ICL, transfer account selected associated with the UCS computer, and the approved credit amount;
instructions to create an image cash file including the ICL; 
instructions to upload the image cash file periodically to the vendor financial institution;
instructions to process payment to the vendor financial institution using the ICL; 
instructions to send electronically, by the one or more processors, when the vendor financial institution does not have the ability to receive an ICL credit directly for the vendor financial account of the one vendor and this vendor financial institution does not hold the custodian ICL, transfer account selected associated with the UCS computer, the image cash letter with an image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in another of the vendor financial institutions, with instructions to initiate an electronic transfer of the credit from the custodian ICL transfer account selected to the vendor financial account in the vendor financial institution for the one vendor;
instructions to send electronically, by the one or more processors, when it has been determined that the vendor financial institution does not have the ability to receive an ICL credit for the vendor financial account and the vendor financial institution does hold the custodian ICL transfer account selected associated with the UCS computer, the image cash letter with the image cash letter credit based at least in part on the buyer account of the one buyer to the custodian ICL transfer account selected in the vendor financial institution of the one vendor, with instructions to initiate an electronic transfer of the credit electronically from the custodian ICL transfer account selected to the vendor financial account for the one vendor;
instructions to create, by the one or more processors, an ICL for the vendor financial account of the one vendor to receive the credit from the buyer account, when it has been determined that the vendor account of the one vendor has the ability to receive an ICL credit directly, and to initiate an electronic transfer of the ICL from the universal credit system directly to the vendor financial account at the vendor financial institution;
instructions to receive, by the one or more processors via synchronization with respective buyer accounting systems or via a web interface of the universal credit electronic notification of payment information comprising dates associated with payments for a plurality of invoices;
instructions to indicate, by the one or more processors in a synchronization queue, that data changes are available to be synchronized into an accounting system of a respective buyer;
instructions to integrate the data changes indicated as available into the accounting system of the respective buyer when the respective buyer approves the synchronization or turns on auto synchronizing capabilities;
instructions to compute, by the one or more processors, a hash of material fields in new data;
instructions to compare, by the one or more processors, the computed hash with a hash of material fields in data of the accounting system of the respective buyer;
instructions to determine, by the one or more processors, based on a result of the comparison, whether there is a conflict in values of the material fields material fields between the new data and the accounting system data;
instructions to, by the one or more processors, in response to determination that there is a conflict, resolve the conflict in the values of the material fields between the new data and the data of the accounting system of the buyer and determine resolved values of the material fields; and
instructions to integrate the new data into the accounting system of the respective buyer such that integrated data include both the resolved values of the material fields and values of non-material fields.
Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: computer-readable medium, one or more processors of a universal credit system computer (USC), a data repository (Claim 15); and a universal credit computer system (UCS), one or more processors, and a data repository (Claim 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See paragraph [00108] and using a computer system and paragraph [00112] of using different processing in certain circumstances.  Synchronization is claimed at a high level of generality, technology is not claimed (i.e. no technical explanation claimed), synchronization as taught is just syncing data (e.g. para. [0039]), and is not a specific improvement over prior art systems or improving the computer itself or other Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as access (receive) and send (transmit) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 4-7, 9, 11-14, 19, and 20 further define the abstract idea that is present in their respective independent claims 15 and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-7, 9, 11-14, 19, and 20 are directed to an abstract idea.  Thus, the claims 2, 4-7, 9, 11-16, 19, and 20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art
A prior art search was made in the prior Office Action dated January 14, 2015 but did not result in a prior art rejection at that time as no prior art could be found that read on all of the claimed elements.  An updated search was performed but does not result in a prior art rejection at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693